Citation Nr: 1621007	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for a lumbar strain with degenerative joint disease.

2.  Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for right knee degenerative joint disease.

3.  Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for right lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for left lower extremity radiculopathy.

5.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression.

6.  Entitlement to service connection for neurologic disability of the upper extremities.
7.  Entitlement to service connection for neurologic of the lower extremities other than radiculopathy, to include neuropathy.

8.  Entitlement to an initial rating higher than 40 percent for a lumbar strain with degenerative joint disease.

9.  Entitlement to an initial rating higher than 10 percent for right knee degenerative joint disease.

10.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

11.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

12.  Entitlement to a compensable rating for otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1972.

These matters come before the Board of Veterans' Appeals  (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO made the following determinations:  denied entitlement to service connection for anxiety and depression, bilateral radiculopathy of the upper extremities, and bilateral neuropathy of the lower extremities; denied entitlement to a compensable rating for otitis externa; granted service connection for a lumbar strain with degenerative joint disease and assigned an initial 40 percent disability rating, effective from October 14, 2009; granted service connection for right knee degenerative joint disease and assigned an initial 10 percent disability rating, effective from October 14, 2009; granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent disability rating, effective from October 14, 2009; and granted service connection for left lower extremity radiculopathy and assigned an initial noncompensable disability rating, effective from October 14, 2009.

In January 2016, the RO assigned an initial 10 percent disability rating for left lower extremity radiculopathy on the basis of clear and unmistakable error, effective from October 14, 2009, for purposes of accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As explained below, the Veteran died prior to the Board's issuance of a decision on his appeal.  In November 2011 and March 2012, C.L.E. submitted a statement and a notice of disagreement to the agency of original jurisdiction (AOJ) (see VA Forms 21-4138 dated in November 2011 and March 2012) that could be construed as a request to be substituted as the appellant in this case.  The issue of whether C.L.E. may be substituted as the appellant with regard to the matters set forth on the title page of this decision has not been specifically adjudicated by the AOJ and this issue is referred to the AOJ for appropriate action.


FINDING OF FACT

In November 2011, the RO was notified that the Veteran died in October 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106  (2015). 


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


